DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kubo US2020/0158930.
Regarding claim 1, Kubo teaches an optical filter comprising: a light-absorbing layer (fig. 1 10) that includes a light absorber for absorbing light in at least a portion of the near-infrared region, wherein when light with a wavelength of 300 to 1200 nm is incident on the optical filter at an incident angle of 0°, the optical filter satisfies the following requirements (1) to (9): (1) a spectral transmittance at a wavelength of 380 nm is 20% or less; (see fig. 3-12) (2) the spectral transmittance at a wavelength of 450 nm is 75% or more (see fig. 3-12)99; (3) an average of the spectral transmittance in the wavelength range of 500 to 600 nm is 80% or more (see fig. 3-12); (4) the spectral transmittance at a wavelength of 700 nm is 5% or less (see fig. 3-12); (5) the spectral transmittance at a wavelength of 715 nm is 3% or less (see fig. 3-12); (6) an average of the spectral transmittance in the wavelength range of 700 to 800 nm is 1% or less (fig. 6) ; (7) the maximum of the spectral transmittance in the wavelength range of 750 to 1080 nm is 1% or less (see fig. 6); (8) the maximum of the spectral transmittance in the wavelength range of 1000 to 1100 nm is 2% or less (see fig. 6); and (9) a wavelength bandwidth of a wavelength band in which the spectral transmittance in the wavelength range of 400 to 700 nm is 75% or more is 170 nm or more (see fig. 6), and when light with a wavelength of 300 to 1200 nm is incident on the optical filter at incident angles of x° and y° (0≤x≤30, 30≤y≤65, and x<y) and an average of absolute values of differences each between a value of a normalized spectral transmittance for the incident angle x° and a value of a normalized spectral transmittance for the incident angle y° at the same wavelength in the wavelength range of W nm to V nm (W<V) is expressed as ΔT.sub.S.sup.x/y.sub.W-V, the optical filter satisfies requirements ΔT.sub.S.sup.0/40.sub.380-530≤3%, ΔT.sub.S.sup.0/40.sub.450-650≤3%, and ΔT.sub.S.sup.0/40.sub.530-750≤3%. the normalized spectral transmittance being determined by normalization of a spectral transmittance for each of the incident angles so that the maximum of the spectral transmittance for each of the incident angles in the wavelength range of 400 to 650 nm is 100% (see fig 6).  Limitation 9 states the absolute value difference between the transmittance across three wavelength ranges 380-530nm , 450-650 nm and 530-750 nm for incidence angles of 0 and 40 degree’s differ by 3% maximum normalized by the greater value (which is 0 degrees in fig 6).
Regarding claim 2, Kubo teaches the optical filter further satisfies a requirement ΔT.sub.S.sup.0/40.sub.650-1200≤1% (see fig. 6).
Regarding claim 3, Kubo teaches the optical filter further satisfies a requirement ΔT.sub.S.sup.0/40.sub.380-1200≤1.5% (see fig. 6).
Regarding claims 4-10 Kubo does not explicitly teach:
4. The optical filter further satisfies requirements ΔT.sub.S.sup.0/50.sub.380-530≤4%, ΔT.sub.S.sup.0/50.sub.450-650≤4%, ΔT.sub.S.sup.0/50.sub.530-750≤4%, ΔT.sub.S.sup.0/50.sub.650-1200≤1.5%, and ΔT.sub.S.sup.0/50.sub.380-1200≤2%.
5. The optical filter further satisfies requirements ΔT.sub.S.sup.0/60.sub.380-530≤4.5%, ΔT.sub.S.sup.0/60.sub.450-650≤4.5%, ΔT.sub.S.sup.0/60.sub.530-750≤4.5%, ΔT.sub.S.sup.0/60.sub.650-1200≤1.5%, and ΔT.sub.S.sup.0/60.sub.380-1200≤2.5%.
6. The optical filter further satisfies requirements ΔT.sub.S.sup.0/65.sub.380-530≤5%, ΔT.sub.S.sup.0/65.sub.450-650≤5%, ΔT.sub.S.sup.0/65.sub.530-750≤5%, ΔT.sub.S.sup.0/65.sub.650-1200≤1.5%, and ΔT.sub.S.sup.0/65.sub.380-1200≤3%.
7. The optical filter further satisfies requirements ΔT.sub.S.sup.30/40.sub.380-530≤3%, ΔT.sub.S.sup.30/40.sub.450-650≤3%, ΔT.sub.S.sup.30/40.sub.530-750≤3%, ΔT.sub.S.sup.30/40.sub.650-1200≤1%, and ΔT.sub.S.sup.30/40.sub.380-1200≤1.5%.
	8.  The optical filter further satisfies requirements ΔT.sub.S.sup.30/50.sub.380-530≤3%, ΔT.sub.S.sup.30/50.sub.450-650≤3%, ΔT.sub.S.sup.30/50.sub.530-750≤3%, ΔT.sub.S.sup.30/50.sub.650-1200≤1%, and ΔT.sub.S.sup.30/50.sub.380-1200≤1.5%.
	9.  The optical filter according to claim 1, wherein the optical filter further satisfies requirements ΔT.sub.S.sup.30/60.sub.380-530≤4%, ΔT.sub.S.sup.30/60.sub.450-650≤4%, ΔT.sub.S.sup.30/60.sub.530-750≤4%, ΔT.sub.S.sup.30/60.sub.650-1200≤1.5%, and ΔT.sub.S.sup.30/60.sub.380-1200≤2%.
	10.  The optical filter according to claim 1, wherein the optical filter further satisfies requirements ΔT.sub.S.sup.30/65.sub.380-530≤4.5%, ΔT.sub.S.sup.30/65.sub.450-650≤4.5%, ΔT.sub.S.sup.30/65.sub.530-750≤4.5%, ΔT.sub.S.sup.30/65.sub.650-1200≤1.5%, and ΔT.sub.S.sup.30/65.sub.380-1200≤2.5%.
	However the claim essentially are expressing a desire to minimize how tight the differences between the various curves (fig. 7) each which represent performance across different oblique angles as well as oblique angles (35 and 65 degree which are not shown).  One of ordinary skill in the art would clearly seek to minimize this and ideally make ΔT.sub.S.sup.X/Y be zero across all wavelengths to reduce artifacts and aberrations.  If this is a simple optimization to achieve this performance than it would have been obvious to one of ordinary skill in the art.  If not the structure implied by these limitations is unclear.  For examination purposes is presumed to be a routine optimization.  Also see MPEP 2144.05 citation below.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 11, Kubo teaches the light absorber is formed by a phosphonic acid and copper ion (see [0067]).
Regarding claim 12, Kubo teaches the phosphonic acid comprises a first phosphonic acid having an aryl group [0068].
Regarding claim 13, Kubo teaches the phosphonic acid further comprises a second phosphonic acid having an alkyl group [0070].
Regarding claim 14, Kubo teaches an imaging apparatus comprising: a lens system (fig. 2 2); an imaging device (4) that receives light having been transmitted through the lens system; and the optical filter according to claim 1 (1a) that is disposed ahead of the imaging device.
Regarding claim 15, Kubo teaches all the limitations of claim 15 except a color filter that is disposed ahead of the imaging device and is a filter of three colors, R (red), G (green), and B (blue), wherein the optical filter is disposed ahead of the color filter.  However a color filter array such as a bayer filter is well known in the art and typically sits on top of the sensor to allow color imaging.  This would place it disposed ahead of the imaging device and examiner takes official notice of this.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871